Citation Nr: 1332146	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  11-31 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether a clear and unmistakable error (CUE) occurred in April and May 1999 rating decisions in failing to award an effective date earlier than April 6, 1999 for the grant of service connection for diffuse idiopathic skeletal hyperostosis (DISH) and degenerative arthritis, and the grant of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Dominic A. Starr, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1943 to July 1945.  The Veteran died in May 2005.  The appellant is the Veteran's widow.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appellant testified before the undersigned Veterans Law Judge during a videoconference hearing in March 2012.  

The the issue of whether a clear and unmistakable error (CUE) occurred in a March 1990 rating decision in failing to award service connection for diffuse idiopathic skeletal hyperostosis (DISH) and degenerative arthritis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By way of history, the Veteran was granted service connection for left sciatic neuritis with radiculopathy upon separation from service in July 1945.  He was assigned a 30 percent disability rating from July 1945 to March 1946; a 40 percent disability rating from April 1946 to November 1947; a 20 percent disability rating from November 1947 to January 1993; and a 40 percent disability rating from January 1993 to April 1996.   

In an April 1999 rating decision, the RO effectuated a March 1998 Board decision which granted entitlement to service connection for DISH, and the RO assigned a 60 percent disability rating for left sciatic neuritis with radiculopathy, low back strain, and DISH from April 6, 1996.  The Veteran did not file a timely notice of disagreement or otherwise express disagreement with the rating decision with respect to the rating and effective date assigned.  In a May 1999 rating decision, the RO granted entitlement to TDIU and assigned an effective date of April 6, 1996.  

For the below reasons, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The appellant claims that the April 1999 rating decision involved CUE for failing to award an effective date earlier than April 6, 1996, for the grant of service connection.  In an August 2010 notice of disagreement, the appellant's representative seems to be arguing that the RO erroneously denied service connection for the Veteran's DISH in a March 1980 decision which noted "the Veteran is service connected for left sciatic neuritis only and not for any right sciatica neuritis or for neuritis anywhere else in the body."  It seems the appellant's true contention is that service connection and TDIU were warranted in an earlier March 1980 rating decision and that error occurred at that time.  The issue of CUE in the March 1980 RO decision has not yet been adjudicated by the AOJ and that is being referred herein.  The Board finds that the current issue of CUE in April and May 1999 decisions is intertwined and, therefore, that it would be premature to issue a final decision on this matter before the CUE claim in a March 1980 decision has been adjudicated by the AOJ.  Therefore, a decision on this matter is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

2.  The RO should contact the appellant for clarification as to what specific rating decision the appellant claims ultimately includes CUE. 

3.  After the issue of whether CUE occurred in a March 1990 rating decision in failing to award service connection for DISH and degenerative arthritis has been adjudicated (or any other rating decision specified upon request for clarification), perform any additional development necessary with regard to the present issue of whether CUE occurred in April and May 1999 rating decisions in failing to award an effective date earlier than April 6, 1999 for the grant of service connection DISH and degenerative arthritis, and the grant TDIU. Then, readjudicate the appellant's claim.  If her claim remains denied, the appellant should be provided a Supplemental Statement of the Case (SSOC). After the appellant and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


